Citation Nr: 0326740	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  98-02 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from October 1967 until 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a March 1997 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Atlanta, Georgia.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a right leg condition is addressed in the 
REMAND, following the ORDER in this decision.


FINDINGS OF FACT

1.  In a February 1995 rating decision, service connection 
for PTSD was denied.

2.  The evidence added to the record since February 1995, 
when viewed in the context of the entire record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision denying the veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. §§ 7105, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  The evidence received subsequent to the February 1995 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. §§ 5108, 7105, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 
3.102, 3.159 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran initially raised a claim of entitlement to 
service connection for PTSD in September 1994.  That claim 
was denied in a February 1995 rating decision.  The evidence 
of record at that time included service medical and personnel 
records, as well as VA outpatient and hospitalization 
reports.  The basis for the denial was the absence of 
treatment for a nervous condition during service, along with 
the veteran's failure to provide specific information 
regarding stressful events experienced during active duty.  
The veteran failed to submit a timely notice of disagreement 
with that determination, and it became final.  38 U.S.C.A. 
§ 7105 (West 2002).

In a March 1997 rating decision, the RO considered and denied 
the veteran's request that his PTSD claim be reopened.  Then, 
in an October 1997 rating decision, the RO implicitly 
determined that new and material evidence had been submitted 
to reopen the claim, as they considered and denied the issue 
on the merits.  The veteran disagreed with the denial and 
initiated an appeal.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.


The Board notes that standard for new and material evidence 
was recently amended.  See 38 C.F.R. § 3.156(a) (2002).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Since this claim was received before that 
date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999). 

As noted above, the RO, in March 1997, initially denied 
reopening this claim.  However, in a subsequent October 1997 
rating decision, the RO considered and denied the claim on 
the merits.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the evidence submitted subsequent to the last final prior 
denial by the RO in February 1995 includes stressor 
statements from the veteran, received by the RO in June 1997.  
In such statements, the veteran described his traumatic 
military experiences, including the viewing of many dead 
bodies, enduring enemy attacks at a military compound in Long 
Bin, performing perimeter duty at night and witnessing a 
fellow serviceman commit suicide.  The information provided 
by the veteran in his stressor letters was not merely 
cumulative or duplicative of other evidence of record and 
thus is "new" under the meaning of 38 C.F.R. § 3.156(a).

In addition to being new, the Board further finds the 
veteran's submission of stressor information to be material, 
as it supports his contention that his currently diagnosed 
PTSD is causally related to service.  To be material, the 
evidence must be (a) relevant in that it bears directly and 
substantially on the matter under consideration, and (b) so 
significant, either by itself or with other evidence, that it 
must be considered in order to fairly decide the claim.  See 
38 C.F.R. § 3.156(a) (emphasis added).  A primary basis of 
the RO's denial in February 1995 was that the evidence failed 
to demonstrate in-service stressful events.  However, the 
veteran's recent submissions, while not conclusively 
establishing such events, provide sufficient detail to enable 
further research to corroborate his claim.  Thus, the 
evidence is so significant that it must be considered in 
order to fairly decide the claim.  38 C.F.R. § 3.156(a).  

In sum, the evidence received by the RO subsequent to the 
RO's last prior final denial in February 1995 is both new and 
material.  Therefore, the veteran's request to reopen his 
claim of entitlement to service connection for PTSD is 
granted.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to that 
extent only, the appeal is allowed.  


REMAND

In correspondence dated June 2000 and July 2002, the veteran 
noted that he was receiving disability payments from the 
Social Security Administration (SSA).  The claims file does 
not contain any documents from the SSA, nor is there any 
indication that a search was conducted to obtain such 
records.  The Board finds that an attempt should be made to 
acquire such records.  Although it appears these benefits are 
based on the claimed PTSD, it is possible the records 
obtained may be sufficient to reopen the right leg claim as 
well, so the Board will defer deciding that claim at this 
time.

The veteran stated that he was at Long Binh and Ben Hoa when 
such bases were under enemy attacks.  The essential 
difficulty in this case is the veteran's DA Form 20 indicates 
that he was assigned on a temporary basis to the 559th 
Company during the time he was in Vietnam.  A November 1998 
letter from the United States Armed Services Center for 
Research of Unit Records (USASCRUR) noted that this 
designation was incomplete, and USASCRUR added that they were 
unable to verify what unit the veteran was assigned to in 
Vietnam.  In an effort to corroborate the stressor, morning 
reports from the 559th Company were requested for the period 
from May 1968 to October 1968.  However, the request was not 
processed because the time frame sought was greater than 3 
months.  Despite such uncertainty, the Board finds that 
additional measures can be taken which might substantiate the 
veteran's claimed in-service stressors.   

The Board notes that the RO, on numerous occasions, asked the 
veteran for more specific information as to the units to 
which he was assigned in Vietnam, as well as for additional 
details concerning the alleged stressors.  The veteran is 
hereby advised it is his duty to provide this information.  
VA's duty to assist does not, as he claimed in a September 
2003 statement, extend to searching the records of every unit 
in Vietnam during 1968.  He must provide specific information 
(dates, places, names of individuals involved, unit 
designations), or the appropriate government agencies simply 
cannot conduct a meaningful search.  While this case is in 
remand status, the veteran should advise VA of any additional 
information he recalls, with an emphasis, if possible, on the 
unit(s) to which he was assigned in Vietnam.

Accordingly, the case is REMANDED for action as follows:

1.  Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)), does not apply to claims filed 
before November 9, 2000, review the 
claims file and ensure that all 
notification and development actions 
required are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 (2003).  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir., September 22, 
2003).  

2.  Contact the veteran and ask him to 
identify any outstanding treatment 
records in relation to his right leg 
claim.  He should name the medical 
facility, the treating physician and the 
approximate dates of care, to the best of 
his ability.  

3.  Contact the SSA and request all 
records pertaining to the veteran's 
disability determination.  The SSA should 
be instructed to submit a copy of its 
administrative decision, as well as any 
supporting documents considered in the 
rendering of that decision. 

4.  Contact the National Archives and 
Records Administration (NARA), enclosing 
a copy of the veteran's personnel records 
showing a temporary assignment (TDY) to 
the 559th Company while in Vietnam 
between May and October 1968.  Ask that 
they confirm, if possible, the specific 
unit(s) to which the veteran was assigned 
during this time period, utilizing any 
and all appropriate historical sources.  
Also, if documents can be located 
confirming the locations and/or 
activities of the 559th Company during 
this time period (such as, operational 
reports, unit histories, Vietnam strength 
reports, etc.), ask that VA be provided 
copies of such documents.

5.  Request from appropriate sources 
morning reports for the periods from May 
1968 through July 1968 and from August 
1968 through October 1968, from the 559th 
Company.  Additionally, the National 
Personnel Records Center (NPRC) should be 
requested to provide, if available, an 
administrative file which might contain 
information regarding the veteran's unit 
assignment(s).  

6.  If any information obtained from 
NPRC, NARA, or any other source, reveals 
a unit designation for the veteran other 
than the 559th Company, then additional 
development should be undertaken, such as 
requesting additionally referenced 
morning reports, again in 3-month 
increments, or asking UASACRUR to confirm 
(via operational reports, unit histories, 
etc.) the alleged stressors, with respect 
to the new unit designation(s).  

7.  Then, after reviewing the new 
evidence, determine whether additional 
development is needed, such as a VA 
examination with a medical opinion as to 
the etiology of the claimed condition(s).  
After all necessary development is 
completed, readjudicate all issues.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until further notice.  

This claim must be afforded expeditious treatment.



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



